UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1985


RENA ANNE RAMNARINE,

                    Plaintiff - Appellant,

             v.

RAINBOW CHILD DEVELOPMENT CENTER, INC.; RAINBOW ACADEMY,
INC.; KIM T. MITCHELL, LLC; KIM TERESE MITCHELL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:17-cv-02262-RWT)


Submitted: September 30, 2019                                Decided: November 6, 2019


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Omar Vincent Melehy, Andrew Balashov, MELEHY & ASSOCIATES LLC, Silver
Spring, Maryland, for Appellant. David A. Branch, LAW OFFICE OF DAVID A.
BRANCH & ASSOCIATES, PLLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rena Anne Ramnarine appeals the district court’s order granting summary

judgment to Defendants on her claims under the antiretaliation provision of the Fair

Labor Standards Act, 29 U.S.C. § 215(a)(3) (2012).         The district court noted that

Ramnarine hedged as to whether she could teach for the entirety of the upcoming school

year and concluded that Ramnarine had not established that her protected activity caused

her termination or that Defendants’ proffered reason was pretextual. See Ray v. Int’l

Paper Co., 909 F.3d 661, 669 (4th Cir. 2018) (providing standard); Darveau v. Detecon,

Inc., 515 F.3d 334, 340, 342-43 (4th Cir. 2008) (same). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Ramnarine v. Rainbow Child Dev. Ctr., No. 8:17-cv-02262-RWT (D. Md. July 26,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2